/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 30, 2015

                                    No. 04-14-00518-CV

                                      Jeanne COOK,
                                         Appellant

                                             v.

                                  Warren F. NEELY, MD,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-10774
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER
    Appellant Jeanne Cook’s unopposed motion for extension of time to file a reply brief is
GRANTED. Appellant’s reply brief is due to be filed no later than February 10, 2015.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court